DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“the mixed mode cycle counter... to provide a mixed mode cycle count...” in claims 1, 8 and 15.
“the threshold tracking component utilizes a SLC usage count as a threshold to prevent one or more SLC data blocks from being placed in the SLC mode” in claims 1 and 8.
Because this/these claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The Examiner notes that upon a review of the specification, a corresponding structure for the disclosed functions could not be found. 
The only disclosure in the specification related to the mixed mode cycle counter includes the description of the mixed mode block cycling module with the mixed mode cycle counter (424) in [Fig. 4C]. However, the descriptions related to [Fig. 4C] in [0080-0081] are devoid of any structures that are clearly linked to the function of providing a mixed mode cycle count. Furthermore, for a computer implemented functional claim, the disclosure must include the algorithm for the claimed function. However, the disclosure includes no mention of an algorithm for obtaining a mixed mode cycle count, only that a scaled or effective mixed mode cycle count may be obtained based on the actual cycles (which is not a disclosure of an algorithm) [0080-0081]. 
The only disclosure in the specification related to the threshold tracking component includes the description of the mixed mode block cycling module with the threshold tracking component (426] in [Fig. 4C]. However, the descriptions related to [Fig. 4C] in [0080-0081] are devoid of any structures that are clearly linked to the function of utilizing a SLC usage count as a threshold to prevent one or more SLC data blocks from being placed in the SLC mode. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 13 and 15-20 are objected to because of the following informalities:
Claim 13 recites, “a P/E cycle count for the pair of SLC data blocks that is approximately equal to a P/E cycle count for one or more TLC data blocks”, which should be amended to recite, “a P/E cycle count for the pair of SLC data blocks that is 
Claim 15 recites, “allocating the second block in SLC mode”, which should be amended to recite, “allocating, in the SLC mode, the second block 
Claim 20 recites, “the SLC mode has a higher performance as compared to performance of each the TLC mode and the QLC mode”, which should be amended to recite, “the SLC mode has a higher performance as compared to performance of each of the TLC mode and the QLC mode”. 
Claims 16-20 are objected to for failing to cure the deficiencies of a base claim from which they depend. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-6, 8-10, 12-13, and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1, 8 and 15: 
Claims 1, 8 and 15 recite, “the mixed mode cycle counter... to provide a mixed mode cycle count comprising an effective cycle count or a scaled cycle count”, which invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function as indicated in the claim interpretation section above. Additionally, claims 1 and 8 recite, “the threshold tracking component utilizes a SLC usage count as a threshold to prevent one or more SLC data blocks from being placed in the SLC mode”, which also invokes 35 U.S.C. §112(f). However, the written description also fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function as indicated in the claim interpretation section above Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Regarding claim 15: 
Claim 15 line 12 recites, “the second block in SLC mode”. There is insufficient antecedent basis for this limitation in the claim. However, the limitation could also be interpreted as requiring that the second block be allocated for use in SLC mode. Clarification is requested. 
Regarding claim 17:
Claim 17 recites, “the second block”. However, the antecedent basis of “the second block” is unclear as claim 15 recites, “a second block within the plurality of blocks...”, “the second block in SLC mode” and “a second block in the SLC mode”. For this reason, it is unclear if “the second block” from claim 17 is meant to find antecedent basis in one or more of the recitations of “second block” from claim 15, and if so, which recitation, and the scope of the claim is unclear. 
Regarding claims 2-3, 5-6, 9-10, 12-13 and 16-20: 
Claims 2-3, 5-6, 9-10, 12-13 and 16-20 are rejected for failing to cure the deficiencies of a rejected base claim from which they depend. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-6, 8-10, 12-13, and 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1, 8 and 15: 
Claims 1, 8 and 15 are rejected for failing to disclose the corresponding structure, clearly linked to the claimed functional language, that performs the entire claimed function of the claim language (“the mixed mode cycle counter... to provide a mixed mode cycle count...” in claims 1, 8 and 15 and “the threshold tracking component utilizes a SLC usage count as a threshold to prevent one or more SLC data blocks from being placed in the SLC mode” in claims 1 and 8) as identified for the claim in the claim interpretation section above. As such, the claims lack adequate written description support because “an indefinite, unbounded functional limitation would cover all ways of performing a function and indicate that the inventor has not provided sufficient disclosure to show possession of the invention” [MPEP 2163.03(VI)].
Regarding claims 2-3, 5-6, 9-10, 12-13 and 16-20: 
Claims 2-3, 5-6, 9-10, 12-13 and 16-20 are rejected for failing to cure the deficiencies of a rejected base claim from which they depend. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Pub. No. US 2021/0133070 A1 (Pletka) in view of US Patent Application Pub. No. US 2019/0332298 A1 (Madabhushi) in further view of US Patent No. US 5,930,167 A (Lee) in further view of US Patent Application Pub. No. US 2021/0157674 A1 (Muchherla) in further view of US Patent Application Pub. No. US 2018/0293001 A1 (Muchherla2).
Regarding claim 1: 
Pletka discloses, a storage device (by disclosing data storage system (220) [Fig. 2] [0037-0038]), comprising: one or more communication channels suitable for connection with a computing device (by disclosing the I/O interconnections (204) to one or more processor systems (201) (i.e. computing devices), where the I/O connections may include any known communication protocols, such as Fiber Channel (FC), FC over Ethernet (FCoE) or others and any combination thereof (i.e. one or more communication channels suitable for connection with a computing device) [0039] [Fig. 2]); a plurality of memory devices within a memory array (data storage cards (208) for storing data from RAID controllers (206) (i.e. redundant array of inexpensive disks – i.e. memory devices (208) are being used as an array)) [Fig. 2] [0038]); a plurality of controllers configured to provide access to the plurality of memory devices within the memory array (RAID controllers (i.e. plurality of controllers) (206) [0038-0040] [0042] as well as the memory controllers of each memory card (100) [0037] [0083] [Fig. 2]) wherein the plurality of controllers operate in a mixed mode, wherein each mode of the mixed mode is associated with a different level of performance (by teaching that the data stored in a multi-bit-per-cell (MLC) (includes TLC and QLC modes [0082]) mode increases storage capacity at the price of lower performance latency (i.e. MLC is lower performance than single-bit-per-cell (SLC) storage) and that data may be stored in both SLC and MLC blocks (i.e. mixed mode) by separating the blocks into two pools (504 and 506) [0077]. The storage densities offer tradeoffs between capacity and performance and endurance [0078] (i.e. a different level of performance)); and wherein the mixed mode comprises any of a single-level cell (SLC) mode, a triple-level cell (TLC) mode, and a quad-level cell (QLC) mode (by disclosing that the blocks are operated in two pools, including a first pool (504) storing blocks in an SLC mode, and a second pool (506) operated in a MLC mode, which may include triple-level cell (TLC) modes and quad-level cell (QLC) modes [0078] [0081-0082]), wherein the SLC mode is configured to store intermediate data (by disclosing that the blocks of the data storage cards (208) are operated as logical erase blocks (LEB), where parity data (i.e. intermediate data) is stored in the LEB (i.e. which may be operated in the SLC mode) [0040] [0046] [0048] [0081-0082] [0129]) a tracking component comprising a multi-level cell (MLC) cycle counter and an SLC cycle tracker (by teaching that in an effort to achieve wear leveling, blocks may be transferred between pools (i.e. between the SLC pool with single-bit per cell blocks and the MLC pool with multiple bits per block (which may be TLC cells) [0082] [0105]. Furthermore, in response to a controller (i.e. a tracking component comprising an SLC cycle tracker) determining that a number of P/E cycles experienced by a first block configured in the SLC mode is in a second predetermined range (i.e. after experiencing 500 P/E cycles in SLC mode (i.e. an SLC usage count)), the block is transferred to the second pool (i.e. with blocks configured with multiple-bits-per-cell, which may be TLC) [0102] [0106] [0108-0109]. Additionally, in response to a controller (i.e. a tracking component comprising an MLC cycle counter) determining that a number of P/E cycles experienced by a block configured in the MLC mode is in a predetermined range (i.e. after experiencing 500 P/E cycles in the MLC mode), the block may be transferred to the first pool (i.e. with blocks configured with single-bits-per-cell) [0102] [0107]). 
Pletka does not explicitly disclose, but Madabhushi teaches wherein the plurality of controllers operate in a plurality of mixed modes, wherein each mixed mode is associated with a different performance level; and wherein the plurality of mixed modes comprises any of a single-level cell (SLC) mode, a triple-level cell (TLC) mode, and a quad-level cell (QLC) mode (by teaching that a host may obtain information for partitioning an NVM device into multiple data storage tiers (602), and an NVM controller may then be instructed to provide the multiple data storage tiers (i.e. plurality of mixed modes) in the NVM device based on the information, where the different tiers have different storage cells configured to storage a different number of bits relative to other data storage cells of the multiple data storage tiers (604) [Fig. 6]. The different tiers include SLC, MLC, TLC, and QLC modes [0029]. A processing component (704) (i.e. performance logic) may be configured to configured the blocks in the NVM device to operate in the different data storage tiers (i.e. plurality of mixed modes) based on information provided by a host [Fig. 7]. The configuration (or re-configuration) may be performed dynamically. The different tiers have different performance levels [0004] [0019] [0041] [0044], such that different combinations of the different tiers would provide a plurality of performance levels for the storage device (i.e. each mixed mode is associated with a different performance level) [0029-0032] [0044]-0045] [0048-0050]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the RAID storage system including the RAID controllers (206) and flash controllers of the flash cards (208) utilizing two pools of data blocks storing data in different numbers of bits per cell as disclosed by Pletka to include one or more processors to dynamically configure the blocks of each of the flash cards according to the needs of a host to operate under the control of the controllers in a plurality of tiers (i.e. pools) including SLC, MLC, TLC, and QLC modes of operation as taught by Madabhushi. 
One of ordinary skill in the art would have been motivated to make this modification because it allows a storage device to be purchased for unknown storage solutions with unknown workloads and still accommodate a plurality of workloads that are required of it, and be flexible, as taught by Madabhushi in [0045]. 
Pletka in view of Madabhushi does not explicitly disclose, but Lee teaches, wherein a first data block of a plurality of data blocks is used in the TLC mode if the first data block has a corresponding SLC cycle count greater than a TLC cycle count (by teaching that separate counters may be used to track the number of times a block has been erased in the mode where two states are written (i.e. SLC mode) and the number of times a block has been erase in the mode where more than one bit is stored in more than two states (i.e. a TLC mode) [Abstract] [Col 2: line 63 – Col 3: line 7] [Col 9: lines 9-43]. In this way, the memory system may maintain even wear of both types of cycles (i.e. one of ordinary skill would understand that this means that blocks with a greater SLC count than TLC count are used as TLC blocks and vice versa in order to maintain even levels of wear between both types of cycles).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pools of SLC and TLC blocks disclosed by Pletka to include separate counters for erase operations in each of an SLC and TLC mode and to maintain even counts between the types of cycles for each block so that that wear of both types of cycles may be kept even as taught by Lee. 
One of ordinary skill in the art would have been motivated to make this modification because it is desired to track the number of cycles experienced by the memory cells in both types of cycles to maintain even wear by maintaining even wear counts as the amount of degradation is different between the two types of cycles, as taught by Lee in [Col 9: lines 9-43]. 
Pletka in view of Madabhushi in further view of Lee does not explicitly disclose, but Muchherla teaches, and a threshold tracking component, wherein: the threshold tracking component utilizes a SLC usage count as a threshold to prevent one or more SLC data blocks from being placed in the SLC mode (by teaching that purposed blocks (i.e. blocks configured in an SLC mode used to store parity data) are retired by the block allocation component of the controller (i.e. a tracking component comprising a threshold tracking component) when the purposed blocks reach the endurance limit of 80k PE cycles (i.e. SLC usage count). When the blocks are retired they are no longer allocated for use (i.e. to prevent one or more data blocks from being place in SLC mode) [0051] [0062] [0094] [0097]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the use of the blocks in the SLC pool, which may be retired as disclosed by Pletka to include the controller retiring the SLC blocks when they reach an endurance limit as taught by Muchherla. 
One of ordinary skill in the art would have been motivated to make this modification because enforcing the endurance limit can be used to ensure the blocks used are still reliable, as taught by Muchherla in [0022] [0044] [0063]. 
Pletka in view of Madabhushi in further view of Lee in further view of Muchherla does not explicitly disclose, but Muchherla2 teaches, a tracking component comprising a mixed mode cycle counter, wherein the mixed mode cycle counter is configured to provide a mixed mode cycle count comprising an effective cycle count or a scaled cycle count (by teaching that a controller (108) may include a memory management component (114), which may include a tracking component (118), which includes an XLC cycle tracker (120), a SLC cycle tracker (122) and a mixed mode cycle counter (124). The mixed mode cycle counter provides a scaled or effective cycle count for blocks based on the SLC and XLC cycle counts [0024]. The mixed mode cycle counts can be used to report a drive life, which may be used improve the performance of the memory and increase the endurance [0015] [0025]. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller disclosed by Pletka to include the tracking component with the mixed mode cycle counter to report drive life as taught by Muchherla2.
One of ordinary skill in the art would have been motivated to make this modification because it may be used to improve the performance of the memory and increase the endurance, as taught by Muchherla2 in [0015].  
Regarding claim 2:
The storage device of claim 1 is made obvious by Pletka in view of Madabhushi in further view of Lee in further view of Muchherla in further view of Muchherla2 (Pletka-Madabhushi-Lee-Muchherla-Muchherla2). 
Pletka further discloses, wherein the intermediate data comprises parity data (by disclosing that the blocks of the data storage cards (208) are operated as logical erase blocks (LEB), where parity data (i.e. intermediate data) is stored in the LEB (i.e. which may be operated in the SLC mode, or at least - an SLC block is configured to store data, and parity data is data that is capable of being stored in an SLC block (i.e. configured to store data, which includes intermediate data such as parity data)) [0040] [0046] [0048] [0081-0082]).
Regarding claim 3: 
The storage device of claim 1 is made obvious by Pletka-Madabhushi-Lee-Muchherla-Muchherla2. 
Pletka further discloses, wherein each mixed mode comprises one or more predetermined values (by disclosing that bad blocks may be identified for transferring from the second pool to the first pool, or for retiring from further use. The bad blocks may be determined by evaluating whether corresponding values (i.e. number of P/E cycles experienced since being in a certain mode) are outside predetermined ranges (i.e. predetermined values) [0105] [0107] [0120-0121]. Furthermore, blocks may be transferred between the pools based on a number of P/E cycles since being configured into a mode and experience by the block falls within a predetermined range (i.e. predetermined values) (i.e. no matter what mode the block is operating in, there will be a predetermined value to switch the modes (i.e. each mixed mode comprises...)) [0105-0106] [0109] . 
Pletka does not explicitly disclose, but Madabhushi teaches, wherein each mixed mode is selectable by the computing device (by teaching that a host may obtain information for partitioning an NVM device into  multiple data storage tiers (602), and an NVM controller may then be instructed to provide the multiple data storage tiers (i.e. plurality of mixed modes) in the NVM device based on the information, where the different tiers have different storage cells configured to storage a different number of bits relative to other data storage cells of the multiple data storage tiers (604) [Fig. 6]. The different tiers include SLC, MLC, TLC, and QLC modes [0029]. A processing component (704) (i.e. performance logic) may be configured to configured the blocks in the NVM device to operate in the different data storage tiers (i.e. plurality of mixed modes) based on the information provided by a host (i.e. selectable by a host) [0030] [0037] [0050] [Fig. 7]. The configuration (or re-configuration) may be performed dynamically. The different tiers have different performance levels [0004] [0019] [0041] [0044], such that different combinations of the different tiers would provide a plurality of performance levels for the storage device (i.e. each mixed mode is associated with a different performance level) [0029-0032] [0044]-0045] [0048-0050]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the RAID storage system including the RAID controllers (206) and flash controllers of the flash cards (208) utilizing two pools of data blocks storing data in different numbers of bits per cell as disclosed by Pletka to include one or more processors to dynamically configure the blocks of each of the flash cards according to the needs (and request) of a host to operate under the control of the controllers in a plurality of tiers (i.e. pools) including SLC, MLC, TLC, and QLC modes of operation as taught by Madabhushi. 
One of ordinary skill in the art would have been motivated to make this modification because it allows a storage device to be purchased for unknown storage solutions with unknown workloads and still accommodate a plurality of workloads that are required of it, and be flexible, as taught by Madabhushi in [0045]. 
Regarding claim 5:
The storage device of claim 4 is made obvious by Pletka-Madabhushi-Lee-Muchherla-Muchherla2. 
Pletka further discloses, wherein a second data block of a plurality of data blocks is used in the SLC mode if the second data block has a corresponding TLC cycle count greater than other data blocks (by teaching that in an effort to achieve wear leveling, blocks may be transferred between pools (i.e. between the SLC pool with single-bit per cell blocks and the MLC pool with multiple bits per block (which may be TLC cells) [0082] [0105]. Furthermore, in response to determining that a number of P/E cycles experienced by a block configured in the multiple-bit-per-cell mode is in a predetermined range (i.e. after experiencing 500 P/E cycles), the block is transferred to the first pool (i.e. with blocks configured with single-bits-per-cell (SLC)) [0106] [0107] [0111-0113] [0115]. Therefore, if blocks are transferred to the first (SLC) pool after they have experienced 500 P/E cycles since being configured in the TLC mode, the blocks that are left in the second pool will have experienced fewer than 500 P/E cycles since being configured in the multiple-bits-per-cell mode (i.e. the second data block will have a higher corresponding TLC cycle count than other data blocks). When blocks are transferred from one pool to another they may be placed in an RTU queue. The RTU queues store more than one block (i.e. other TLC blocks (i.e. other data blocks) will be in the RTU queue with less than 500 P/E cycles since being configured as a TLC block) [0106] [0107] [0111-0113] [0115] [0130] [0136]).
Pletka does not explicitly disclose, but Muchherla teaches that the first data block is to store a parity data block (by teaching that a block allocated from the TLC pool to the SLC pool should be used as a purposed block that is used to store parity data for user data stored in the TLC pool [0019-0020] [0024]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified storing user in a TLC pool as disclosed by Pletka in view of Madabhushi to include storing parity data in a block allocated from the TLC pool for a stripe of user data stored in the TLC pool as taught by Muchherla. 
One of ordinary skill in the art would have been motivated to make this modification because the reliability of a data stripe can be enhanced by including parity, and dynamic allocation of purposed (i.e. SLC parity) blocks can improve memory sub-system performance by allowing for more blocks to be allocated for over provisioning and user data for at least a portion of the lifetime of the memory system, as taught by Muchherla in [0025] [0041] [0044]. 
Regarding claim 6:
The storage device of claim 1 is made obvious by Pletka-Madabhushi-Lee-Muchherla-Muchherla2. 
Pletka further discloses, wherein a pair of SLC data blocks are configured into the TLC mode for wear leveling purposes (by teaching that blocks may be swapped back and forth between the two pools (i.e. the SLC pool and the  MLC pool (i.e. TLC pool)) for wear-leveling [0082] [0105]. To perform this wear leveling, two or more of the blocks configured in the SLC mode (i.e. a pair) in the first pool are selected (650) and configured to operate in the multi-bit-per-cell mode and placed in a queue associated with the second pool (654) [Fig. 6C]. This is done to maintain wear-leveling among the blocks of the storage device [0078] [0085] [0110-0111]. The number of blocks may be selected for swapping from the first and second pool respectively to maintain the capacity of the pools before and after the swaps [0111-0112]).
Pletka does not explicitly disclose, but Lee teaches, to maintain a program/erase (P/E) cycle count for the SLC data blocks that is substantially equal to a P/E cycle count for one or more TLC cycle blocks (by teaching that separate counters may be used to track the number of times a block has been erased in the mode where two states are written (i.e. SLC mode) and the number of times a block has been erase in the mode where more than one bit is stored in more than two states (i.e. a TLC mode) [Abstract] [Col 2: line 63 – Col 3: line 7] [Col 9: lines 9-43]. In this way, the memory system may maintain even wear of both types of cycles (i.e. maintain a substantially equal SLC and TLC erase count for the SLC data blocks as the SLC and TLC erase count of the TLC data blocks).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pools of SLC and TLC blocks disclosed by Pletka to include separate counters for erase operations in each of an SLC and TLC mode, so that that wear of both types of cycles may be kept even as taught by Lee. 
One of ordinary skill in the art would have been motivated to make this modification because it is desired to track the number of cycles experienced by the memory cells in both types of cycles to maintain even wear by maintaining even wear counts as the amount of degradation is different between the two types of cycles, as taught by Lee in [Col 9: lines 9-43]. 
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Muchherla in view of US Patent Application Pub. No. US 9,594,633 B2 (Colgrove) in further view of Lee in further view of Muchherla2. 
Regarding claim 8:
Muchherla discloses, a storage device [(110) [Fig. 1A]], comprising: a controller (115) configured to direct the storage device to: utilize a mixed mode programming method to store data within a plurality of data blocks within the storage device (by disclosing that the storage device stores user data in a pool of user blocks (122) and uses a pool of purposed blocks (124) to store parity data for the user data in one or more blocks in a data stripe with parity configuration (RAIN) [0042] [0074-0075]. The user data may be stored in TLC blocks, while the purposed blocks store the data blocks configured for SLC programming (i.e. a mixed mode programming (i.e. both TLC and SLC)) [Fig. 1B] [0024] [0038] [0067]. The TLC blocks may also be operated as QLC blocks [0029]); the storage device is directed to operate a plurality of data blocks in a plurality of mixed modes (over time, the storage device is configured to operate different blocks in the TLC and SLC modes for redundant arrays of independent NAND (RAIN) operations to write data with parity stripes, where additional purposed blocks are allocated from the overprovisioned blocks when other purposed blocks reach an endurance limit and are retired (i.e. operate a plurality of data blocks in a plurality of mixed modes) [Fig. 2B]), wherein each mixed mode is associated with a different level of performance (when the OP available is decreased, it negatively affects write amplification and negatively impacts the performance of the memory system (i.e. each time another purposed block is needed (as in [Fig. 3], then the performance level changes)) [Fig. 3] [0021]. Furthermore, the endurance of the TLC mode is lower than the endurance of the SLC mode (i.e. a different level of performance) [0039]); and wherein the plurality of mixed modes includes at least two of a single level cell (SLC) mode (the SLC mode is used to store the parity data for the purposed blocks [0024]), a triple level cell (TLC) mode (the TLC mode is used for the user data and OP blocks [0024] [0067]), and a quad level cell (QLC) mode (the user data and OP blocks may also be used in a QLC mode [0029] [0038] [0067]), and wherein the SLC mode is used for storing intermediate data (the purposed blocks store parity data (i.e. intermediate data) [0024] [0045]) and a tracking component comprising a SLC cycle counter and a threshold tracking component, wherein: the threshold tracking component utilizes a SLC usage count as a threshold to prevent one or more SLC data blocks from being placed in the SLC mode (by teaching that purposed blocks (i.e. blocks configured in an SLC mode used to store parity data) are retired by the block allocation component of the controller (i.e. a tracking component comprising a threshold tracking component) when the purposed blocks reach the endurance limit of 80k PE cycles (i.e. SLC usage count) (i.e. as determined by the SLC cycle counter (i.e. the controller)). When the blocks are retired they are no longer allocated for use (i.e. to prevent one or more data blocks from being place in SLC mode) [0051] [0062] [0094] [0097]).
Muchherla does not explicitly disclose, but Colgrove teaches to detect one or more errors during data transfer, and upon detection of one or more errors the storage device is directed to operate a plurality of data blocks in a plurality of RAID configurations (i.e. stripes of data with no parity, (i.e. RAID 0) single, or double parity) [Col 4: lines 11-67]. Accordingly, storage devices may be directed to increase protection (i.e. increase inter-device parity (i.e. parity blocks) (i.e. such as RAID 5 (single-parity) or RAID 6 (double parity))) according to a number of errors generated by a storage device (i.e. upon detection of or more or errors during data transfer (i.e. when the data is read)) [Col 10: lines 3-30] [Col 9: line 59 – Col 10: line 30] [Col 12: line 25 – Col 14: line 57] [Col 19: lines 14-25]. Furthermore, changing the amount of parity may increase a performance penalty of the storage device [Col 8: line 58 – Col 9: line 2]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller of the storage device storing parity data in SLC mode blocks and user data in TLC blocks as disclosed by Muchherla to include the configurable number of parity blocks per stripe (i.e. configured in an SLC mode as taught by Muchherla) based on an error rate of the storage devices (i.e. upon detection of one or more errors during data transfer, the storage device is directed to operate a plurality of data blocks in a plurality of mixed modes) as taught by Colgrove. 
One of ordinary skill in the art would have been motivated to make this modification because basing data layouts and redundancy schemes based on characteristics of the storage device leads to more efficient data and object mapping as well as error detection and correction, as taught by Colgrove in [Col 5: lines 38-52]. 
Muchherla in view of Colgrove does not explicitly disclose, but Lee teaches, wherein a first data block of a plurality of data blocks is used in the TLC mode if the first data block has a corresponding SLC cycle count greater than a TLC cycle count (by teaching that separate counters may be used to track the number of times a block has been erased in the mode where two states are written (i.e. SLC mode) and the number of times a block has been erase in the mode where more than one bit is stored in more than two states (i.e. a TLC mode) [Abstract] [Col 2: line 63 – Col 3: line 7] [Col 9: lines 9-43]. In this way, the memory system may maintain even wear of both types of cycles (i.e. one of ordinary skill would understand that this means that blocks with a greater SLC count than TLC count are used as TLC blocks and vice versa in order to maintain even levels of wear between both types of cycles).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pools of SLC and TLC blocks disclosed by Muchherla to include separate counters for erase operations in each of an SLC and TLC mode and to maintain even counts between the types of cycles for each block so that that wear of both types of cycles may be kept even as taught by Lee. 
One of ordinary skill in the art would have been motivated to make this modification because it is desired to track the number of cycles experienced by the memory cells in both types of cycles to maintain even wear by maintaining even wear counts as the amount of degradation is different between the two types of cycles, as taught by Lee in [Col 9: lines 9-43]. 
Muchherla in view of Colgrove in further view of Lee does not explicitly disclose, but Muchherla2 teaches, a tracking component comprising a mixed mode cycle counter, wherein the mixed mode cycle counter is configured to provide a mixed mode cycle count comprising an effective cycle count or a scaled cycle count (by teaching that a controller (108) may include a memory management component (114), which may include a tracking component (118), which includes an XLC cycle tracker (120), a SLC cycle tracker (122) and a mixed mode cycle counter (124). The mixed mode cycle counter provides a scaled or effective cycle count for blocks based on the SLC and XLC cycle counts [0024]. The mixed mode cycle counts can be used to report a drive life, which may be used improve the performance of the memory and increase the endurance [0015] [0025]. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller disclosed by Muchherla to include the tracking component with the mixed mode cycle counter to report drive life as taught by Muchherla2.
One of ordinary skill in the art would have been motivated to make this modification because it may be used to improve the performance of the memory and increase the endurance, as taught by Muchherla2 in [0015].  
Regarding claim 9:
The storage device of claim 8 is made obvious by Muchherla in view of Colgrove in further view of Lee in further view of Muchherla2 (Muchherla-Colgrove-Lee-Muchherla2). 
Muchherla further discloses, wherein the intermediate data is comprised of parity data (by teaching that the purposed blocks store parity data (i.e. intermediate data) [0024] [0045]).
Regarding claim 10:
The storage device of claim 8 is made obvious by Muchherla-Colgrove-Lee-Muchherla2. 
Muchherla further discloses, wherein the plurality of mixed modes further comprise one or more predetermined values (by teaching that to determine whether the parity blocks (i.e. in the SLC mode (i.e. the plurality of mixed modes comprises)) satisfy the condition indicating that they should be retired includes determining a raw bit error rate and whether it satisfies a threshold (i.e. a predetermined value) [0080], or determining whether the blocks have reached an endurance state threshold, which may be a number of P/E cycles for the SLC blocks (i.e. a predetermined value) [0082] [0091-0094]). 
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Muchherla-Colgrove-Lee-Muchherla2 in further view of Pletka. 
Regarding claim 12: 
The storage device of claim 8 is made obvious by Muchherla-Colgrove-Lee-Muchherla2. 
Muchherla further discloses, a second data block of the plurality of data blocks is used in the SLC mode to store a parity data block (by teaching that a block allocated from the TLC pool to the SLC pool should be used as a purposed block that is used to store parity data for user data stored in the TLC pool [0019-0020] [0024])
Muchherla does not explicitly disclose, but Pletka teaches that a second data block is used in the SLC mode if the second data block has a corresponding TLC cycle count greater than other data blocks (by teaching that in an effort to achieve wear leveling, blocks may be transferred between pools (i.e. between the SLC pool with single-bit per cell blocks and the MLC pool with multiple bits per block (which may be TLC cells) [0082] [0105]. Furthermore, in response to determining that a number of P/E cycles experienced by a block configured in the multiple-bit-per-cell mode is in a predetermined range (i.e. after experiencing 500 P/E cycles), the block is transferred to the first pool (i.e. with blocks configured with single-bits-per-cell (SLC)) [0106] [0107] [0111-0113] [0115]. Therefore, if blocks are transferred to the first (SLC) pool after they have experienced 500 P/E cycles since being configured in the TLC mode, the blocks that are left in the second pool will have experienced fewer than 500 P/E cycles since being configured in the multiple-bits-per-cell mode (i.e. the second data block will have a higher corresponding TLC cycle count than other data blocks). When blocks are transferred from one pool to another they may be placed in an RTU queue. The RTU queues store more than one block (i.e. other TLC blocks (i.e. other data blocks) will be in the RTU queue with less than 500 P/E cycles since being configured as a TLC block) [0106] [0107] [0111-0113] [0115] [0130] [0136]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the operation by the controller of the TLC and SLC blocks used for storing data stripes disclosed by Muchherla to include the moving the blocks between the pools of TLC and SLC blocks according to P/E cycle count ranges/value thresholds as part of a wear-leveling operation as taught by Pletka. 
One of ordinary skill in the art would have been motivated to make this modification because the blocks configured in the multi-bit-per-cell mode degrade more quickly compared to the blocks in the SLC mode and so to achieve wear leveling, the blocks can be transferred between the pools (i.e. from TLC to SLC and from SLC to TLC), as taught by Pletka in [0085] [0105]. 
Regarding claim 13: 
The storage device of claim 8 is made obvious by Muchherla-Colgrove-Lee-Muchherla2. 
Muchherla does not explicitly disclose, but Pletka teaches, wherein a pair of SLC data blocks are configured into the TLC mode for wear leveling purposes (by teaching that blocks may be swapped back and forth between the two pools (i.e. the SLC pool and the  MLC pool (i.e. TLC pool)) for wear-leveling [0082] [0105]. To perform this wear leveling, two or more of the blocks configured in the SLC mode (i.e. a pair) in the first pool are selected (650) and configured to operate in the multi-bit-per-cell mode and placed in a queue associated with the second pool (654) [Fig. 6C]. This is done to maintain wear-leveling among the blocks of the storage device [0078] [0085] [0110-0111]. The number of blocks may be selected for swapping from the first and second pool respectively to maintain the capacity of the pools before and after the swaps [0111-0112]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the operation by the controller of the TLC and SLC blocks used for storing data stripes disclosed by Muchherla to include the moving the blocks between the pools of TLC and SLC blocks according to P/E cycle count ranges/value thresholds as part of a wear-leveling operation as taught by Pletka. 
One of ordinary skill in the art would have been motivated to make this modification because the blocks configured in the multi-bit-per-cell mode degrade more quickly compared to the blocks in the SLC mode and so to achieve wear leveling, the blocks can be transferred between the pools (i.e. from TLC to SLC and from SLC to TLC), as taught by Pletka in [0085] [0105]. 
Pletka does not explicitly disclose, but Lee teaches, to maintain a program/erase (P/E) cycle count for the pair of SLC data blocks that is substantially equal to a P/E cycle count for one or more TLC cycle blocks (by teaching that separate counters may be used to track the number of times a block has been erased in the mode where two states are written (i.e. SLC mode) and the number of times a block has been erase in the mode where more than one bit is stored in more than two states (i.e. a TLC mode) [Abstract] [Col 2: line 63 – Col 3: line 7] [Col 9: lines 9-43]. In this way, the memory system may maintain even wear of both types of cycles (i.e. maintain a substantially equal SLC and TLC erase count for the SLC data blocks as the SLC and TLC erase count of the TLC data blocks).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the operation by the controller of the pools of SLC and TLC blocks disclosed by Pletka to include separate counters for erase operations in each of an SLC and TLC mode, so that that wear of both types of cycles may be kept even as taught by Lee. 
One of ordinary skill in the art would have been motivated to make this modification because it is desired to track the number of cycles experienced by the memory cells in both types of cycles to maintain even wear by maintaining even wear counts as the amount of degradation is different between the two types of cycles, as taught by Lee in [Col 9: lines 9-43]]. 
Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Muchherla in view of Pletka in further view of Lee in further view of Muchherla2 (Muchherla-Pletka-Lee-Muchherla2). 
Regarding claim 15: 
Muchherla discloses, a plurality of data blocks within a memory array to be used in the mixed mode, wherein the mixed mode includes a plurality of modes, and wherein the plurality of modes includes at least two of a SLC mode, a TLC mode, and a QLC mode (by disclosing that blocks are written in stripes in a RAIN configuration where the user data of the stripes is written to a pool of blocks (i.e. user blocks (122) and OP blocks (126) configured in a TLC mode (which may also be configured in a QLC mode) and the parity data of the stripe is stored in a pool of blocks (124) that are configured in the SLC mode (i.e. a mixed mode includes at least two modes of SLC, TLC, and QLC) [Fig. 1B] [Fig. 1C] [0024] [0029] [0038] [0042] [0067] [0074-0075]) erasing a TLC data block within the plurality of data blocks in which the first block is allocated into a erased TLC data block in the TLC mode (by disclosing that the pool of storage area blocks (i.e. user blocks and OP blocks) experience a number of TLC PE cycles over time (305) as they are allocated for use as TLC data blocks again after being erased until they are allocated for use as a purposed block [Fig. 3] [0093-0094]) allocating the second block in SLC mode for storing intermediate data (by disclosing that some of the TLC blocks are allocated for use as a purposed block in an SLC mode for storing parity data when another one of the SLC purposed blocks are retired [Figs. 2A-2B] [0022] [0024] [0036] [0045-0046]) determining whether a second block in the SLC mode has a SLC P/E cycle count that exceeds a SLC threshold count in the mixed mode (by disclosing that when a purposed block (i.e. a second block) has a SLC P/E cycle count that exceeds an endurance threshold (i.e. an SLC threshold count in the mixed mode (i.e. 80k cycles in SLC after performing 2k TLC cycles)), the block is retired [Fig. 2B] [0039] [0079] [0082] [0093]) and a tracking component comprising a SLC cycle counter and a threshold tracking component, wherein: the threshold tracking component utilizes a SLC usage count as a threshold to prevent one or more SLC data blocks from being placed in the SLC mode (by teaching that purposed blocks (i.e. blocks configured in an SLC mode used to store parity data) are retired by the block allocation component of the controller (i.e. a tracking component comprising a threshold tracking component) when the purposed blocks reach the endurance limit of 80k PE cycles (i.e. SLC usage count) (i.e. as determined by the SLC cycle counter (i.e. the controller)). When the blocks are retired they are no longer allocated for use (i.e. to prevent one or more data blocks from being place in SLC mode) [0051] [0062] [0094] [0097]).
Muchherla does not explicitly disclose, but Pletka teaches, a method of evenly balancing a mixed mode in a storage device: evaluating a plurality of data blocks within a memory array to be used in the mixed mode (by teaching a method of wear-leveling blocks (i.e. evenly balancing a mixed mode in a storage device) operated in a first and second pool that include blocks operated in a single-bit-per-cell (SLC) mode in the first pool (504) and a multiple-bit-per-cell (i.e. including TLC and QLC) mode in the second pool (506) [0077-0078] [0081-0082]. Erase counts since the blocks were configured in their current corresponding mode and health counts of the blocks are tracked (i.e. evaluating a plurality of data blocks) to allow for the blocks to be placed in different queues for the different pools to even the wear across the blocks and keep the capacity of the two pools about constant (i.e. evenly balancing a mixed mode) [0100] [0105-0106] [0108-0109] [0113]) determining a first block within the plurality of blocks that has a SLC cycle count that is greater than a corresponding SLC cycle count of other blocks (by teaching that in an effort to achieve wear leveling, blocks may be transferred between pools (i.e. between the SLC pool with single-bit per cell blocks and the MLC pool with multiple bits per block (which may be TLC cells) [0082] [0105]. Furthermore, in response to determining that a number of P/E cycles experienced by a first block configured in the SLC mode is in a second predetermined range (i.e. after experiencing 500 P/E cycles), the block is transferred to the second pool (i.e. with blocks configured with multiple-bits-per-cell, which may be TLC) [0106] [0108-0109]. Therefore, if blocks are transferred to the second (multiple-bits-per-cell) pool after they have experienced 500 P/E cycles since being configured in the SLC mode, the blocks that are left in the first pool will have experienced fewer than 500 P/E cycles since being configured in the SLC mode (i.e. the first data block will have a higher corresponding SLC cycle count than other data blocks since being configured in the SLC mode). When blocks are transferred from one pool to another they may be placed in an RTU queue. The RTU queues store more than one block (i.e. other SLC blocks (i.e. other data blocks) will be in the RTU queue with less than 500 P/E cycles since being configured as an SLC block) [0100] [0113] [0130] [0136]) determining a second block within the plurality of blocks that has a TLC cycle count that is greater than a corresponding TLC cycle count of the other blocks (by teaching that in an effort to achieve wear leveling, blocks may be transferred between pools (i.e. between the SLC pool with single-bit per cell blocks and the MLC pool with multiple bits per block (which may be TLC cells) [0082] [0105]. Furthermore, in response to determining that a number of P/E cycles experienced by a block configured in the multiple-bit-per-cell mode is in a predetermined range (i.e. after experiencing 500 P/E cycles), the block is transferred to the first pool (i.e. with blocks configured with single-bits-per-cell (SLC)) [0106] [0107] [0111-0113] [0115]. Therefore, if blocks are transferred to the first (SLC) pool after they have experienced 500 P/E cycles since being configured in the TLC mode, the blocks that are left in the second pool will have experienced fewer than 500 P/E cycles since being configured in the multiple-bits-per-cell mode (i.e. the second data block will have a higher corresponding TLC cycle count than other data blocks). When blocks are transferred from one pool to another they may be placed in an RTU queue. The RTU queues store more than one block (i.e. other TLC blocks (i.e. other data blocks) will be in the RTU queue with less than 500 P/E cycles since being configured as a TLC block) [0106] [0107] [0111-0113] [0115] [0130] [0136]).
 It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the TLC and SLC blocks used for storing data stripes disclosed by Muchherla to include the moving the blocks between the pools of TLC and SLC blocks according to P/E cycle count ranges/value thresholds as part of a wear-leveling operation as taught by Pletka. 
One of ordinary skill in the art would have been motivated to make this modification because the blocks configured in the multi-bit-per-cell mode degrade more quickly compared to the blocks in the SLC mode and so to achieve wear leveling, the blocks can be transferred between the pools (i.e. from TLC to SLC and from SLC to TLC), as taught by Pletka in [0085] [0105]. 
Muchherla in view of Pletka does not explicitly disclose, but Lee teaches, wherein a first data block of a plurality of data blocks is used in the TLC mode if the first data block has a corresponding SLC cycle count greater than a TLC cycle count (by teaching that separate counters may be used to track the number of times a block has been erased in the mode where two states are written (i.e. SLC mode) and the number of times a block has been erase in the mode where more than one bit is stored in more than two states (i.e. a TLC mode) [Abstract] [Col 2: line 63 – Col 3: line 7] [Col 9: lines 9-43]. In this way, the memory system may maintain even wear of both types of cycles (i.e. one of ordinary skill would understand that this means that blocks with a greater SLC count than TLC count are used as TLC blocks and vice versa in order to maintain even levels of wear between both types of cycles).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pools of SLC and TLC blocks disclosed by Muchherla to include separate counters for erase operations in each of an SLC and TLC mode and to maintain even counts between the types of cycles for each block so that that wear of both types of cycles may be kept even as taught by Lee. 
One of ordinary skill in the art would have been motivated to make this modification because it is desired to track the number of cycles experienced by the memory cells in both types of cycles to maintain even wear by maintaining even wear counts as the amount of degradation is different between the two types of cycles, as taught by Lee in [Col 9: lines 9-43]. 
Muchherla in view of Pletka in further view of Lee does not explicitly disclose, but Muchherla2 teaches, a tracking component comprising a mixed mode cycle counter, wherein the mixed mode cycle counter is configured to provide a mixed mode cycle count comprising an effective cycle count or a scaled cycle count (by teaching that a controller (108) may include a memory management component (114), which may include a tracking component (118), which includes an XLC cycle tracker (120), a SLC cycle tracker (122) and a mixed mode cycle counter (124). The mixed mode cycle counter provides a scaled or effective cycle count for blocks based on the SLC and XLC cycle counts [0024]. The mixed mode cycle counts can be used to report a drive life, which may be used improve the performance of the memory and increase the endurance [0015] [0025]. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller disclosed by Muchherla to include the tracking component with the mixed mode cycle counter to report drive life as taught by Muchherla2.
One of ordinary skill in the art would have been motivated to make this modification because it may be used to improve the performance of the memory and increase the endurance, as taught by Muchherla2 in [0015].  
Regarding claim 16: 
The method of claim 15 is made obvious by Muchherla-Pletka-Lee-Muchherla2. 
Muchherla further discloses, wherein the intermediate data is comprised of parity data (by teaching that the purposed blocks store parity data (i.e. intermediate data) [0024] [0045]).
Regarding claim 17: 
The method of claim 16 is made obvious by Muchherla-Pletka-Lee-Muchherla2. 
Muchherla further discloses, wherein the second block is used in the SLC mode to erase parity data stored in the second block when the second block does not exceed the SLC threshold count (by teaching that parity data stored in the purposed block allocated from the TLC blocks is erased and rewritten with new parity data for new data stripes if the block is not yet retired (215 – NO) because it has not reached its endurance threshold of a number of SLC P/E cycles [0021] [0023] [0045] [0060] [0062] [0093] [Fig. 2] [Fig. 3]). 
Regarding claim 18: 
The method of claim 17 is made obvious by Muchherla in view of Pletka. 
Muchherla further discloses, wherein the second block is not used in the SLC mode to erase the parity data when the second block does exceed the SLC threshold count (by teaching that parity data stored in the purposed block allocated from the TLC blocks is erased and rewritten with new parity data for new data stripes if the block is not yet retired (215 – NO) because it has not reached its SLC threshold count. However, if the purposed blocks have reached their endurance threshold of a number of SLC P/E cycles (i.e. SLC threshold count), then the blocks are retired (i.e. they are not used in the SLC mode to erase the parity data) [0021-0023] [0044-0045] [0060] [0062-0063] [0093] [Fig. 2] [Fig. 3]). 
Regarding claim 19: 
The method of claim 18 is made obvious by Muchherla-Pletka-Lee-Muchherla2. 
Muchherla does not explicitly disclose, but Pletka teaches, wherein, if the second block does exceed the SLC threshold count, the second block is allocated back into the TLC mode (by teaching that in an effort to achieve wear leveling, blocks may be transferred between pools (i.e. between the SLC pool with single-bit per cell blocks and the MLC pool with multiple bits per block (which may be TLC cells) [0082] [0105]. Furthermore, in response to determining that a number of P/E cycles experienced by a first block configured in the SLC mode is in a second predetermined range (i.e. after experiencing 500 P/E cycles (i.e. SLC threshold count)), the block is transferred to the second pool (i.e. with blocks configured with multiple-bits-per-cell, which may be TLC) [0100] [0106] [0108-0109] [0113] [0130] [0136]. To transfer the blocks between the modes, the blocks may need to be reconfigured – the target mode involved in the reconfiguring may be an integral part of the erase operation (i.e. the block is not used in the SLC mode to erase the parity data, but would be erased in the reconfiguring mode for the target mode) [0110]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the TLC and SLC blocks used for storing data stripes disclosed by Muchherla to include the moving the blocks between the pools of TLC and SLC blocks according to P/E cycle count ranges/value thresholds as part of a wear-leveling operation as taught by Pletka. 
One of ordinary skill in the art would have been motivated to make this modification because the blocks configured in the multi-bit-per-cell mode degrade more quickly compared to the blocks in the SLC mode and so to achieve wear leveling, the blocks can be transferred between the pools (i.e. from TLC to SLC and from SLC to TLC), as taught by Pletka in [0085] [0105]. 
Regarding claim 20: 
The method of claim 15 is made obvious by Muchherla-Pletka-Lee-Muchherla2. 
Muchherla does not explicitly disclose, but Pletka teaches, wherein the SLC mode has a higher performance as compared to performance of each the TLC mode and the QLC mode (by disclosing the SLC, TLC, and QLC modes, where the SLC mode has a higher performance than the TLC and QLC modes as known by those of ordinary skill in the art as evidenced by Pletka, which teaches that the SLC mode is more reliable and allows for more accurate performance [0119] and has lower latency (i.e. higher performance) than the TLC and QLC modes (i.e. multi-bit-per-cell) [0077-0078] [0082]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the SLC, TLC and QLC modes disclosed by Muchherla to include the higher performance (lower latency and higher reliability) single-bit-per-cell and lower performance (higher latency and lower reliability) multi-bit-per-cell modes as taught by Pletka. 
One of ordinary skill in the art would have been motivated to make this modification because using a combination of the single-bit-per-cell and multi-bit-per-cell storage modes with different performance allows for systems to tailor their performance capabilities by making tradeoffs between capacity and endurance and performance with the different modes, as taught by Pletka in [0078]. 

Response to Arguments/Amendments
In response to the amendments to the specification, the objection to the specification has been withdrawn.
In response to the amendments to the claims, the previous objections to the claims have been withdrawn. However, in response to the amendments to the claims, new objections to claims 13 and 15-20 have been made. 
In response to the amendments to the claims, the previous limitations interpreted under 35 U.S.C. §112(f) are no longer being interpreted under 35 U.S.C. §112(f). However, in response to the new amendments to the claims, new limitations are being interpreted under 35 U.S.C. §112(f) as seen in the claim interpretation section above. 
In response to the amendments to the claims, the previous 35 U.S.C. §112(b) rejections have been withdrawn. However, in response to the amendments to the claims, new 35 U.S.C. §112(b) rejections have been made as seen in the corresponding section above. 
In response to the amendments to the claims, the previous 35 U.S.C. §112(a) rejections have been withdrawn. However, in response to the amendments to the claims, new 35 U.S.C. §112(a) rejections have been made as seen in the corresponding section above. 
In response to the argument that the inclusion of thresholds means that the previously cited prior art, Muchherla, fails to disclose a preventing one or more SLC data blocks from being placed in an SLC mode when the SLC cycle count reaches a threshold, the Examiner respectfully disagrees. Muchherla specifically teaches retiring an SLC block from use when the SLC block reaches an 80k endurance cycle limit (aka a threshold) as mentioned in previously cited [0093-0094]. Accordingly, the limitation mentioned by applicant is made obvious by the previously cited prior art. 
Applicant’s arguments with respect to the addition of the mixed mode cycle counter and “wherein a first data block of a plurality of data blocks is used in the TLC mode if the first data block has a corresponding SLC cycle count greater than the TLC cycle count” have been considered but are moot because the new ground of rejection does not rely on the references as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS whose telephone number is (303)297-4404. The examiner can normally be reached Monday through Thursday 7:30 AM through 5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CURTIS JAMES KORTMAN/Examiner, Art Unit 2139    

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139